Citation Nr: 1758188	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-19 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to February 26, 2014 for service connection for obstructive sleep apnea.

2.  Whether new and material evidence has been received to reopen service connection for a right knee meniscal tear.

3.  Entitlement to service connection for a right knee disorder, to include a meniscal tear.

4.  Entitlement to service connection for a heart disorder, to include as secondary to the service-connected obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1980 to December 1984.

This appeal comes to the Board of Veterans' Appeals (Board) from January 2012, June 2012, December 2013, July 2014, and September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, Roanoke, Virginia, and Muskogee, Oklahoma.  The current agency of original jurisdiction (AOJ) is the VA RO in Winston-Salem, North Carolina.  A claim to reopen service connection for a right knee disorder was received in August 2011.  The January 2012 rating decision continued to deny service connection for a right knee meniscal tear.  

A claim for service connection for sleep apnea was received in March 2012.  The June 2012 rating decision denied service connection for obstructive sleep apnea.  The December 2013 rating decision, in pertinent part, continued to deny service connection for obstructive sleep apnea.  The July 2014 rating decision granted service connection for obstructive sleep apnea effective February 26, 2014 (the date the RO determined the Veteran had filed a claim to reopen service connection for obstructive sleep apnea).  The Veteran filed a timely notice of disagreement with the effective date assigned.

A claim for service connection for a heart disorder was received in August 2014.  The September 2014 rating decision denied service connection for a heart disorder.
Service connection for a right knee meniscal tear was previously denied by the RO in March 2010 and the Veteran did not perfect an appeal of the decision or submit any new and material evidence within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2017); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Barnett, supra.  

The issue of service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for service connection for sleep apnea was received by VA on March 15, 2012, which was denied by a June 2012 rating decision.

2.  In June and July 2012, within one year of the June 2012 rating decision, additional evidence was received with respect to the issue of service connection for sleep apnea, which was again denied in a December 2013 rating decision.

3.  In February 2014, within one year of the December 2013 rating decision, additional evidence was received with respect to the issue of service connection for sleep apnea.

4.  A July 2014 rating decision granted service connection for obstructive sleep apnea and assigned an effective date of February 26, 2014.

5.  From March 15, 2012, the Veteran has had diagnosed obstructive sleep apnea and has actively pursued a claim for service connection for the same.

6.  A March 2010 rating decision denied service connection for a right knee meniscal tear on the basis that the post-service right knee meniscal tear is unrelated to the in-service instance of right knee pain.

7.  In April 2010, the Veteran filed a timely notice of disagreement with the denial of service connection and a statement of the case was issued in July 2010, but the Veteran did not submit a substantive appeal or otherwise perfect an appeal of the decision to the Board; therefore, the March 2010 rating decision became final. 

8.  The evidence received since the March 2010 rating decision relates to an unestablished fact of a causal relationship between the claimed knee disorder and service.

9.  The Veteran has currently diagnosed heart disorders of ischemic heart disease and left ventricular hypertrophy that were worsened in severity beyond a natural progression (aggravated) by the service-connected obstructive sleep apnea.


CONCLUSIONS OF LAW

1.  The June 2012 and December 2013 rating decisions denying service connection for obstructive sleep apnea did not become final.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(b) (2017).

2.  The criteria for an effective date of March 15, 2012 for the grant of service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2014 and 2017).

3.  The March 2010 rating decision to deny service connection for a right knee meniscal tear became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

4.   New and material evidence has been received to reopen service connection for a right knee disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for ischemic heart disease and left ventricular hypertrophy, as secondary to the service-connected obstructive sleep apnea, have been met.  38 U.S.C.		 §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).  With respect to the appeal for an earlier effective date, resolution of this issue turns on the law as applied to the undisputed facts regarding the date of receipt of claim and date entitlement arose.  As this issue turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the appealed issue.  As such, no further notice or development under the VCAA is warranted with respect to this issue.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).    

The Board is granting service connection for a heart disorder, constituting a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist with respect to this issue.  Further, the Board is reopening and remanding the issue of service connection for a right knee disorder.  



Earlier Effective Date for Service Connection for Obstructive Sleep Apnea

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of a rating and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  

For claims received prior to March 24, 2015, as relevant in this case, a "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R.	 §§ 3.1(p), 3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) (2014) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2017).

The Veteran contends that the RO should have assigned an earlier effective date than February 26, 2014 for the grant of service connection for obstructive sleep apnea.  Specifically, the Veteran contends that the grant of service connection should at least go back to July 2012, when he initially asked for reconsideration of the June 2012 rating decision.  The Veteran contends that he submitted additional evidence within one year of the rating decisions.  See January 2015 notice of disagreement, December 2015 substantive appeal (on a VA Form 9).   

A claim for service connection for sleep apnea was received by VA on March 15, 2012, which was denied by a June 2012 rating decision.  In June and July 2012, within one year of the June 2012 rating decision, additional evidence (statements from the Veteran and people who knew him during service with regard to in-service symptoms of sleep apnea) was received with respect to the issue of service connection for sleep apnea.  The claim was readjudicated and again denied in a December 2013 rating decision. 

In February 2014, within one year of the December 2013 rating decision, additional evidence (a private medical opinion report) was received with respect to the issue of service connection for sleep apnea.  The July 2014 rating decision granted service connection for obstructive sleep apnea and assigned an effective date of February 26, 2014.

After a review of all the evidence of record, the Board finds that the June 2012 and December 2013 denials of service connection for obstructive sleep apnea did not become final.  See 38 C.F.R. § 3.156(b) (2017) (finality may be prevented from attaching to a rating decision when new and material evidence is submitted within one year of the mailing of notice of the rating decision).  Specifically, new and material evidence received prior to the expiration of the one year appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Id. 

In this case, the Veteran submitted additional evidence regarding service connection for sleep apnea within one year of the June 2012 and December 2013 rating decisions.  In June 2012 written statements, persons who have known the Veteran since service/service separation reported that the Veteran had longstanding chronic fatigue and excessive daytime sleepiness - including falling asleep while driving.  In a January 2014 written statement (received by VA in February 2014), Dr. B.M. opined that the obstructive sleep apnea is most likely connected to the major oral surgery performed during service in 1981 as well as the subsequent (service-connected) deviated septum. 

The Board finds that the evidence received during the one year periods following the June 2012 and December 2013 rating decisions is new as it was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to evidence of in-service symptoms of sleep apnea (the June 2012 written statements) as well as a causal relationship between the obstructive sleep apnea and the service-connected nasal septum deviation (the February 2014 private medical opinion report).  38 C.F.R. §§ 3.303, 3.310.

As neither rating decision became final, the Board finds that the original June 2012 rating decision did not become final, and the date of claim for service connection for obstructive sleep apnea was the date the claim was received by VA - March 15, 2012.  38 C.F.R. § 3.156(b).  The Board further finds that entitlement to service connection arose at least from March 15, 2012.  VA treatment records note a diagnosis of obstructive sleep apnea based on a January 2012 sleep study.  

Based on the above, the Board finds that the Veteran is entitled to an effective date of March 15, 2012, the date of the claim for service connection for sleep apnea was received by VA.  38 U.S.C. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i) (effective date for direct service connection claims is the later of the date of receipt of claim or the date entitlement arose).  Further, the Board finds that the Veteran is not entitled to an effective date prior to March 15, 2012 for the award of service connection for obstructive sleep apnea.  The earliest act or intention of filing a service connection claim for sleep apnea is the March 2012 claim; therefore, this is the earliest effective date that is legally possible in this case.  VA regulations, which provide that the effective date for direct service connection claims is the later of the date of receipt of claim or the date entitlement arose, so do not provide for an effective date earlier than the date of the March 15, 2012 claim for service connection.

Finally, in a July 2014 written statement, the Veteran claimed that there was "clear and unmistakable error" in the effective date for service connection for sleep apnea assigned by the July 2014 rating decision.  As discussed above, the Board finds that the Veteran was invoking the provisions of 38 C.F.R. § 3.156(b) to argue that an effective date should be awarded back to the date the original claim of service connection was received (March 15, 2012) on the basis that, because additional material evidence was submitted, the June 2012 and December 2013 rating decisions did not become final.  Because the June 2012 and December 2013 rating decisions did not become final, there is no prior final rating decision upon which allegations of clear and unmistakable error may be made.  Moreover, the Board's grant of earlier effective date for sleep apnea to the date of claim renders moot any question of earlier effective date.  

Reopening Service Connection for a Right Knee Meniscal Tear

The Veteran seeks to reopen service connection for a right knee meniscal tear.  The original claim for service connection, initially filed in August 2009, was originally denied in a March 2010 rating decision.  The Veteran did not perfect an appeal of the decision or submit any new and material evidence within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings, 509 F.3d at 1368.  As such, the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).   

In the March 2010 rating decision, the RO denied service connection for a right knee meniscal tear on the basis that the post-service right knee meniscal tear is unrelated to the in-service instance of right knee pain.  The pertinent evidence of record at the time of the March 2010 rating decision includes service treatment records, VA treatment records, a February 2010 VA examination report, and lay statements.  

The Board has reviewed the evidence of record since the March 2010 rating decision and finds that it qualifies as new and material evidence to warrant reopening service connection for a right knee disorder.  In a June 2011 written statement, persons including the Veteran's spouse reported that the Veteran had ongoing knee pain and weakness/giving way for many years.  An August 2011 VA treatment record notes that the Veteran reported injuring the right knee in service with associated knee swelling.  The VA treatment record notes that a torn meniscus can likely be the consequence of an old injury that had worsened.  The Veteran has reported ongoing knee pain since the in-service injury.  See July 2011 written statement, August 2016 Board hearing transcript.   

The Board finds that this evidence, received after the March 2010 rating decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to evidence of a relationship between the claimed knee disorder and service.  When making determinations as to whether new and material evidence has been received, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence raises a reasonable possibility of substantiating the claim, so the requirements to reopen the claim under 38 C.F.R. § 3.156(a) have been satisfied. 
 
In arriving at the above conclusions, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no relevant evidence received during the one-year appeal period for the March 2010 rating decision nor have additional service records been received; therefore, 38 C.F.R. § 3.156(b) and (c) do not apply.   

Service Connection for a Heart Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a) (2017).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As adjudicated below, the Board is granting service connection for a heart disorder based on secondary service connection under 38 C.F.R. § 3.310; therefore, the additional service connection theories of presumptive service connection based on chronic symptoms in service or continuous symptoms since service of a "chronic" disease (38 C.F.R. § 3.303(b) (2017)), a "chronic" disease manifesting within one year of service separation (38 C.F.R. § 3.307 (2017)), and direct service connection pursuant to the same benefit (38 C.F.R. § 3.303) are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issue.  For this reason, these presumptive and direct service connection theories will not be further discussed.  See 38 U.S.C. § 7104 (2012) (stating that the Board decides questions of law or fact).

The contention liberally construed for the Veteran is that the current heart disorders are a result of the service-connected obstructive sleep apnea.  The Veteran contends that the sleep apnea most likely contributed to the abnormal stress test findings as well as that sleep apnea increases the risk of heart conditions, heart attack, and ischemic stroke.  See July 2015 notice of disagreement, December 2015 substantive appeal (on a VA Form 9), August 2016 Board hearing transcript at 11-15.  

The evidence of record reflects that the Veteran has currently diagnosed heart disorders of ischemic heart disease and left ventricular hypertrophy.  See September 2017 Veterans Health Administration (VHA) medical opinion report, June 2015 letter from Dr. S.M.  A June 2015 private treatment record notes that a nuclear stress test was performed.  Myocardial ischemia was noted.   

The Board finds that the evidence is at least in equipoise as to whether the currently diagnosed heart disorders were aggravated (worsened in severity beyond a natural progression) by the service-connected obstructive sleep apnea.  The Veteran submitted an article entitled "Obstructive Sleep Apnea and Cardioembolic Stroke Risk" with regard to the relationship, if any, between sleep apnea and heart disorders.  The article notes that "moderate to severe obstructive sleep apnea (OSA) has been shown to increase the risk of ischemic stroke, by as much as three times in men."  

In a June 2015 letter, Dr. S.M. opined that the Veteran's cardiac status can be aggravated by untreated sleep apnea, noting that untreated sleep apnea can cause hypertension and left ventricular hypertrophy.  In a July 2015 letter, Dr. S.M. noted that obstructive sleep apnea is associated with increased risk of heart attack and stroke.  Dr. S.M. opined that obstructive sleep apnea most likely contributed to abnormal findings on the stress test conducted on the Veteran.

In a September 2017 VHA medical opinion, the VHA doctor noted that there is an observational association between obstructive sleep apnea and ischemic heart disease because sleep apnea is felt to accelerate coronary atherosclerosis and increase the likelihood of adverse outcomes when a myocardial infarct or other acute cardiac event occurs.  The VHA doctor further noted that obstructive sleep apnea creates increased pulmonary vascular resistance and can aggravate right sided heart failure (cor pulmonale) and pulmonary hypertension with right ventricular hypertrophy.  The VHA doctor noted that hypertension can be exacerbated by obstructive sleep apnea and hypertension can cause left ventricular hypertrophy. 

The VHA doctor opined that it is at least as likely as not that obstructive sleep apnea aggravated/worsened the severity of the ischemic heart disease beyond a natural progression.  The VHA doctor opined that the obstructive sleep apnea influences the Veteran's cardiovascular health.  The VHA doctor noted that, in a patient with the underlying risk factors as well as obstructive sleep apnea, the Veteran will be more prone to adverse outcomes in the event of acute coronary syndromes.

The Board finds the September 2017 VHA medical opinion highly probative evidence that the heart disorders were aggravated by the service-connected obstructive sleep apnea.  The VHA doctor reviewed the claims file and had the requisite medical expertise to render a medical opinion and had sufficient and accurate facts, factual assumptions, and data on which to base conclusions.  

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record sufficiently indicates that the current heart disorders, specifically ischemic heart disease and left ventricular hypertrophy, were aggravated (worsened in severity beyond a natural progression) by the service-connected obstructive sleep apnea to warrant secondary service connection.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  The grant of secondary service connection under 38 C.F.R. § 3.310 renders moot other theories of service connection.  


ORDER

An effective date of March 15, 2012 for service connection for obstructive sleep apnea is granted.

As new and material evidence has been received, the appeal to reopen service connection for a right knee meniscal tear is granted.

Service connection for ischemic heart disease and left ventricular hypertrophy, as secondary to the service-connected obstructive sleep apnea, is granted.


REMAND

Service Connection for a Right Knee Disorder

An October 2009 VA treatment record notes that MRI of the right knee revealed a tear of the posterior horn of the medial meniscus.  At the February 2010 VA examination, the VA examiner opined that the right knee medial meniscus tear is less likely than not due to the in-service instance of right knee pain in 1983.  The VA examiner noted that the Veteran did not report knee pain at the time of the service separation physical in 1984.  The VA examiner opined that, if the Veteran had a meniscus tear in 1983, the pain would have been much more significant and prolonged.  The VA examiner opined that the meniscus tear is more likely an acute problem as opposed to a chronic lingering problem since 1983. 

An August 2011 VA treatment record notes that the Veteran reported injuring the right knee in service with associated knee swelling.  The VA treatment record notes that a torn meniscus can likely be the consequence of an old injury that had worsened.  The Board finds that the August 2011 VA treatment record is at least some evidence that the post-service meniscus tear (diagnosed in 2009) may be related to the in-service instance of right knee pain.  Further, the Veteran and persons that have known him for many years after service report that the Veteran has experienced ongoing right knee symptomatology, including pain.  See June and July 2011 written statements, August 2016 Board hearing transcript.  Based on the above, the Board finds that an additional VA opinion is necessary because there remains some question as to etiology of the right knee disorder.  38 C.F.R. 
§ 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Accordingly, the issue of service connection for a right knee disorder is REMANDED for the following action:

1.  Schedule a VA examination(s) to assist in determining the etiology of the claimed right knee disorder.  The VA examiner should review the claims folder.  The examiner should diagnose all right knee disabilities and then offer the following opinion with supporting rationale:

Is it at least as likely as not (50 percent or greater probability) that each current right knee disorder was incurred in or caused by active service?  In answering this question, the VA examiner should note and discuss (1) the Veteran's lay statements that he experienced chronic right knee pain since the in-service treatment for knee pain in 1983, (2) the lay statements noting that the Veteran has had ongoing post-service knee symptoms, and (3) the August 2011 VA treatment record noting that a torn meniscus can likely be the consequence of an old injury that had worsened.
 
2.  Then, readjudicate the issue of service connection for a right knee disorder.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


